MARX, J.
Epitomized Opinion
This is an action for breach of contract. The contract provided for an immediate sale to Harrigan by the defendants of 400 gallons of “Why-Sol Battery Solution” at $1.90 per gallon within 60 days, and also provided for a future sale and delivery to Har-rigan by defendants of whatever amount of Battery Solution that he might need. The contract did not bind the plaintiff, Harrigan, to do anything except to take the initial order. As the defendants defaulted in performance several months after the contract was made, this action was brought by Har-rigan for $30,000 damages as the result of this nonperformance. A demurrer was filed by the defendants. In sustaining the demurrer, the Superior Court of Cincinnati held:
1. A contract for the present sale of a definite quantity of a patented product is separable from a contract for the future sale and distribution of such product over a period of thirty years.
2. A contract for the sale and distribution of a patented product for the next thirty years under the terms of which the seller agrees to deliver to the buyer any quantity of such product which he may order at a fixed price, but which does not obligate the buyer to order any of such product or to do anything upon his part, after purchasing an initial quantity, lacks mutuality and cannot be enforced for want of consideration.